Citation Nr: 1216087	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-23 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disorder and, if so, whether service connection is warranted.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1979 to August 1979 and served on active duty from June 1980 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The issue of reconsideration of the April 2010 rating decision wherein the disability rating for degenerative disc disease of the lumbar spine, L5-S1, was decreased to 20 percent disabling, effective July 1, 2010, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 2005 rating decision denied the Veteran's application to reopen the claim of entitlement to service connection for a left knee disorder.  

2.  Some of the evidence submitted subsequent to the February 2005 rating decision is new to the claims file and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least in relative equipoise regarding whether the Veteran's degenerative joint disease of the left knee is etiologically related to active duty.  


CONCLUSIONS OF LAW

1.  The February 2005 rating decision which denied the claim of service connection for a left knee disorder is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 20.1103 (2011).

2.  Some of the evidence received subsequent to the February 2005 rating decision is new and material and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving the benefit of the doubt in favor of the Veteran, degenerative joint disease of the left knee was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

As the claim for service connection for a left knee disorder is being reopened and granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for a left knee disorder was denied by a November 2004 rating decision.  Due to the submission of evidence within a year following the initial rating decision, the claim was readjudicated by the February 2005 rating decision.  The Veteran was provided notification of the decision and of his appellate and procedural rights (1-4107 enclosure) but did not appeal the decision.  Therefore, the February 2005 rating decision is final.  See 38 C.F.R. § 20.1103.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R.      § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when 'new and material evidence' is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence on file at the time of the last denial in February 2005 consists of the service treatment records, January 2005 VA examination report, and private treatment records.  The RO denied the Veteran's claim for service connection, in part, as the evidence was insufficient to show that the Veteran had a chronic disability.  

The evidence associated with the claims file subsequent to the February 2005 rating decision includes the Veteran's statements, VA treatment records, and the May 2007 VA examination report.  

With respect to the Veteran's application to reopen his claim for service connection for a left knee disorder, the Board finds that there is new and material evidence to reopen the claim.  The May 2007 VA examination report shows that the Veteran has a current left knee disorder, diagnosed as degenerative joint disease.  The examination report is 'new' in that it was not before the RO at the time of the prior final rating decision.  The Board also finds that the examination report is 'material.'  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  As the examination report shows that the Veteran has a current disability, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See also Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left knee disorder.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for degenerative joint disease of the left knee.  

Initially, the Board notes that the Veteran has a current disability of the left knee.  The May 2007 VA examination report shows that the Veteran is diagnosed with degenerative joint disease, left knee post-op medial and lateral meniscectomy and post-op chondroplasty of the patellofemoral groove and mediofemoral condyle with residual stiffness and loss of range of motion.  

The service treatment records show that the Veteran complained of stiffness of the left toes and knee.  The July 1984 service treatment record shows an assessment of "R/O rheumatoid arthritis."  The March 1988 service treatment record shows that the Veteran complained of pain in the right heels and left knee.  The left knee was painful when walking or running.  The assessment was listed as pain in left knee.  The examining physician noted that the Veteran's right heel pain lead to left knee compensation.  However, the March 1989 separation report of medical examination shows that the Veteran's lower extremities were clinically evaluated as normal.  The March 1989 report of medical history shows that the Veteran checked no as to having experienced a trick or locked knee.  

The first objective evidence of a knee disorder is dated in the 2000s, more than 10 years after separation from active service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Nonetheless, the Veteran has stated that he has experienced left knee pain since his separation from active service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes that the Veteran is competent to give evidence about what he experienced; i.e., that he has had knee pain since his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 

In addition, the medical evidence of record weighs in favor of the Veteran's claim for service connection.  The Veteran was afforded a VA examination in January 2005.  The claims file was reviewed.  The Veteran reported constant, chronic pain in the left knee.  The x-rays of the left knee were normal.  The examiner listed a diagnosis of chronic pain in the left knee, unknown etiology.  However, the examiner opined that the wear and tear suffered while in the service predisposed the Veteran to the development of this chronic pain in the left knee.  The Veteran was afforded another VA examination in May 2007.  The x-ray now showed that there were mild degenerative changes of the left knee.  The impression was listed as degenerative joint disease, left knee post-op medial and lateral meniscectomy and post-op chondroplasty of the patellofemoral groove and mediofemoral condyle with residual stiffness and loss of range of motion as described above.  The examiner noted that in the matter of the Veteran's left knee condition, considering the fact that the record is quiet for left knee injury and also considering the fact that the Veteran's left knee condition on active duty was felt related to a heel spur condition, which the Veteran notes have not been problematic for years, and considering the fact that the development of the degenerative changes of the Veteran's left knee as a result of a compensatory mechanism would likely take years to occur contingent upon an ongoing compensatory result leaves the examiner with a dilemma.  Therefore, the examiner opined that he was unable to resolve the issue without resort to mere speculation.  

The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's left knee disorder, degenerative joint disease, is causally related to active service.  The evidence shows that the Veteran reported pain in his left knee during active service and has attested to the chronicity of his left knee pain since that time.  The January 2005 VA examiner opined that the wear and tear of the Veteran's left knee during active service likely predisposed him to have his current knee pain.  Although there was no diagnosis provided at that time as the x-ray of the left knee was normal, the May 2007 x-ray report shows that the Veteran has mild degenerative changes of the left knee.  The May 2007 VA examiner explained that degenerative changes can take years to occur.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for degenerative joint disease of the left knee.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative joint disease of the left knee is granted.  


REMAND

Reasons for Remand:  To adjudicate an inextricably intertwined issue and clarify whether the Veteran receives or has applied for Social Security disability benefits.

Here, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claim for service connection for degenerative joint disease of the left knee.  In other words, the assignment of a disability rating may affect the claim of entitlement to a TDIU (as the Veteran does not currently meet the schedular criteria for a TDIU).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.

Furthermore, the evidence shows that the Veteran may have applied for Social Security Administration (SSA) benefits.  See June 2008 VA treatment record.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, the Veteran should be asked to clarify as to whether he has applied for Social Security disability benefits.  If so, then the RO should obtain the identified records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to clarify whether he has applied for Social Security Administration disability benefits.  If so, the AMC/RO should obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning the claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

2.  Following the rating decision assigning the disability rating for the Veteran's now service-connected degenerative joint disease of the left knee, the RO should readjudicate the issue of entitlement to a TDIU, considering all the evidence of record.  In rendering its decision, the RO must also consider the provisions of 38 C.F.R. § 4.16(b), to include whether referral to the Director, Compensation and Pension Service is appropriate.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


